Title: From Benjamin Franklin to John Paul Jones, 14 March 1779
From: Franklin, Benjamin
To: Jones, John Paul


Dear Sir
Passy March 14 1779
I yesterday recd. your favor of the 6th inst. I did not understand from M. Alexander that Lord Selkirk had any particular Objection to receiving the Plate from you. It was general, that tho’ he might not refuse it if offer’d him by a public Body, as the Congress, he cou’d not accept it from any private Person whatever. I know nothing of M. Alexander’s having any Enmity to you, nor can I imagine any Reason for it. But on the whole it seems to me not worth your while to give yourself any farther Trouble about Lord Selkirk. You have now the Disposal of what belongs to the Congress; and may give it with your own Share if you think fit, in little Encouragements to your Men on particular Occasions.
I thank you for your kind Congratulations on my particular Appointment. It will give me more Satisfaction if it enables me to be more useful.
We cou’d not obtain a Passport for Dr. Bancroft. We were told it was needless, as the Cartel ship was actually sail’d for Plymouth to take in the first 100 Americans to be brought to Nantes or l’Orient. Inclos’d is a Copy of a Letter from the Board to M. Hartley. I wish they may be arriv’d, and that you may obtain such of them as you think proper. Possibly the Alliance which wants Hands, may endeavour to engage some. M. Adams goes over in her; and I must not interfere, but leave you to scramble for the Men. I think, however that if the Cartel comes to L’Orient you will have the best Chance.
I have look’d over the Copy of my Letter to you of Feby. 24, not being able to imagine what Part of it could give you the Idea that I hinted at an Affair I never knew. Not finding any thing in the Letter, I suppose it must have been the Postscript of which I have no Copy; and which I know now that you could not understand.—tho’ I did not when I wrote it. The Story I alluded to is this: L’Abbé Rochon had just been telling me & Madame Chaumont that the old Gardiner & his Wife had complained to the Curate, of your having attack’d her in the Garden about 7 O’Clock the Evening before your Departure; and attempted to ravish her, relating all the Circumstances, some of which are not fit for me to write. The serious Part of it was that three of her Sons were determin’d to kill you, if you had not gone off; The Rest occasioned some Laughing: for the old Woman being one of the grossest, coarsest, dirtiest & ugliest that one may find in a thousand, Madame Chaumont said it gave a high Idea of the Strength of Appetite & Courage of the Americans.— A Day or two after, I learnt that it was the femme de Chambre of Mademoiselle Chaumont who had disguis’d herself in a Suit I think of your Cloaths, to divert herself under that Masquerade, as is customary the last evening of Carnival: and that meeting the old Woman in the Garden, She took it into her Head to try her Chastity, which it seems was found Proof.
As to the unhappy Affair of which you give me an Acct., There is no Doubt but the Facts being as you state ’em, the Person must have been acquitted if he had been tried, it being merely se defendendo.
I wish you all the imaginable Success in your present Undertaking; being ever with sincere Esteem &c.
Honble Capt. Jones.
